Letton, J.,
dissenting.
I think the opinion ignores the real issue. The predecessor of the City Savings Bank was mortgagee in possession under a written agreement set forth in Carlon v. City *796Savings Bank, 82 Neb. 582. The Omaha Loan & Trust Company rented, the property as agent for the bank; this was a part of its regular business. The receiver, when appointed, also acted as agent for the bank in the collection of the rents. The agency might have been terminated by the City Savings Bank at any time. After the receiver had collected the rents a dispute arose as to their application, he claiming some rights under a second mortgage held by the Omaha Loan & Trust Company which had, come into his hands as receiver. This dispute was settled by an order of the court in favor of the bank, as shown by the order set forth in the opinion. The controversy, however, until it ivas ended, did not interfere with the collection of the rent or the care of the property or the liability of the mortgagee in possession to the tenant. The cistern was, filled in. November, 1902, when Potter, as receiver, was acting as agent for the bank. The bank received all the rents, less the agent’s commission for renting, by the payment of taxes according to its written agreement with Handy, the owner. ■ '
The fact that it was the receiver, and not the corporation, that was its agent is immaterial, and so, also, is the fact that it had a dispute with its agent as to the application of the proceeds. The bank was in possession and control and it is chargeable with its agent’s negligence.
Fawcett, J., concurs in this dissent.